Citation Nr: 1032851	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an initial rating in excess of 10 percent for 
lumbosacral spine disability, with mild degenerative joint 
disease facets.

3.  Entitlement to an increased rating for arthritis due to 
trauma of the feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 
1994 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs).  In a May 2005 rating 
decision, the RO in Los Angeles, California, denied service 
connection for a cervical spine (neck) disability and a 
lumbosacral spine disability, and denied the increased rating 
claim for the service-connected disability of the feet.  The 
Veteran perfected an appeal of these denials.

The Veteran also filed a notice of disagreement with the denial 
of an increased rating for asthma contained in the May 2005 
rating decision.  After the rating was increased, however, the 
Veteran indicated satisfaction with the rating and did not 
perfect an appeal of this issue.  

The appeal was transferred to the RO in Phoenix, Arizona.  In a 
February 2009 rating decision, the RO in Phoenix granted service 
connection for the lumbosacral spine disability, assigning a 10 
percent rating; thus, the issue in appellate status was granted 
in full.  The Veteran, however, perfected an appeal of the 
initial rating assigned.

The issues of entitlement to service connection for a cervical 
spine disability and entitlement to an initial rating in excess 
of 10 percent for lumbosacral spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral foot disability is manifest by 
arthritis and pain; there is no evidence of incapacitating 
episodes or more than moderate acquired flatfoot.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for arthritis due 
to trauma of the feet have not been met.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, VA's duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 
3.159, must be addressed.  The VCAA amended VA's duties to notify 
and to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), when VA receives a complete or 
substantially complete application for benefits, it will notify 
the claimant of the following: (1) any information and medical or 
lay evidence that is necessary to substantiate the claim, (2) 
what portion of the information and evidence VA will obtain, and 
(3) what portion of the information and evidence the claimant is 
to provide.  The notification requirements are referred to as 
Type One, Type Two, and Type Three, respectively.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  VCAA-compliant notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran was issued notification letters regarding the claim 
for increase for the service-connected foot disability in January 
2005 and June 2008.  The Veteran was notified of the evidence 
needed to substantiate the claim for increase.  The claim was 
readjudicated in a February 2009 supplemental statement of the 
case.  As such, notification requirements have been met.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate claims.  The claims 
file here contains VA and private medical records, to include a 
February 2005 VA contract examination that evaluated the severity 
of the foot disability.  Although the other claims that are in 
appellate status are remanded in order to obtain additional 
records, there is no indication that there are outstanding 
records relevant to the claim for increase for the foot 
disability.  Further, in this regard, additional documents have 
been associated with the file since the February 2009 
supplemental statement of the case, but these records are not 
relevant/pertinent to the foot disability.  See 38 C.F.R. 
§ 20.1304.  

After review of the February 2005 VA contract examination report, 
the Board finds that it is adequate for rating purposes as it is 
based upon a review of the record evidence and addresses the 
pertinent rating criteria.  Although it has been more than five 
years since this examination, the passage of time, alone, does 
not create a duty to obtain an updated VA examination.  As there 
is no evidence to indicate the disability has worsened in 
severity since the February 2005 VA examination, there is no need 
to remand solely for a more contemporaneous snapshot of the 
disability picture.  See 38 C.F.R. §§ 3.326, 3.327.

As there is no indication of the existence of additional evidence 
to substantiate the claim adjudicated upon the merits in this 
decision, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.  As such, the Board 
now turns to the merits of the claim. 

The Veteran seeks an increased rating for his bilateral foot 
disability.  Service connection for the disability was 
established by a June 1998 rating decision.  Although the 
disability is characterized as due to trauma, the rating decision 
cites the service medical evidence of foot pain and evidence of 
pes planus, as well as degenerative changes.  In the Veteran's 
June 2005 notice of disagreement, he wrote that he did have 
hammertoes, contrary to the medical finding.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the 
United States Court of Appeals for Veterans Claims (Court) held 
that staged ratings are appropriate for an increased rating 
claim, when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  That is to 
say that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be avoided.  
See 38 C.F.R. § 4.14.

Diagnostic Code 5010, located in 38 C.F.R. § 4.71a, provides that 
arthritis due to trauma that is substantiated by X-ray findings 
is to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 pct 
and 10 pct ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.  
Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensable (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), pain 
on manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent disabling 
for unilateral disability, and is rated 30 percent disabling for 
bilateral disability.  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement, and severe spasm of the tendo 
achillis on manipulation, that is not improved by orthopedic 
shoes or appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

In February 2005, the Veteran underwent a VA contract 
examination.  The examiner reported that the Veteran denied a 
history of fracture, injections, or surgery.  The Veteran 
complained of pain on the bottoms of his feet, occurring 
throughout the day and made worse by physical activity.  As a 
result of the flatfeet, the Veteran had also developed ingrown 
toenails involving mostly his right great toe.  The Veteran 
complained of having pain at rest and having pain and swelling, 
especially with standing and walking.  The Veteran denied any 
weakness, stiffness, or fatigue.  The Veteran did not wear 
corrective shoes.  As a result of the foot disability, the 
Veteran reported difficulty running, performing high-impact 
activities, and doing prolonged walking and standing.  The 
examiner wrote that the Veteran missed work three times a year 
because of the foot disability.

Physical examination revealed no evidence of clubbing, cyanosis, 
or edema in the extremities.  Examination of the feet revealed no 
sign of abnormal weight bearing, such as callosities breakdown, 
or unusual shoe-wear pattern.  The examiner wrote that the 
Veteran did not currently have any device, crutches, brace, or 
cane.  There was no evidence of painful motion, edema, disturbed 
circulation, weakness, or atrophy of the musculature during the 
foot and toe examination.  There was, however, evidence of 
bilateral flatfeet.  There was no evidence of valgus of the foot 
or forefoot/mid foot malalignment.  There was inward rotation of 
the superior portion of the heel, medial tilting of the upper 
border of the talus and mild pronation.  There was tenderness to 
palpation of the bilateral mid-plantar surfaces.  The alignment 
of the Achilles tendons was good.  The examiner found that the 
Veteran did not have claw feet or drop forefoot.  Dorsiflexion of 
the ankle produced no limitation and no pain on dorsiflexion of 
the toes.  There was no evidence of ingrown toenails.  There was 
no evidence of hallux valgus or hallux rigidus.  The Veteran did 
not appear to have limited function for standing or walking.  
Again, the examiner wrote that the Veteran did not use any type 
of corrective shoe.  Diagnosis was arthritis due to trauma of the 
feet (flatfeet).

Following a review of the record evidence, which includes only 
the above-described examination and the Veteran's request for a 
higher rating, the Board finds that a rating in excess of 10 
percent for the bilateral foot disability is not warranted as the 
foot disability is characterized as arthritis and flatfeet 
manifest by pain.  Although there is a reported history of 
ingrown toenails and swelling, none were found on physical 
examination.  Further, although the Veteran reported that he had 
hammertoes, this also was not found on physical examination.  
There was no evidence of painful motion and no evidence of 
limitation of motion of any joint was noted so as to allow for a 
higher rating based on such a limitation.  

Regarding findings specific to flatfeet, there was evidence of 
mild pronation, in contrast to a description of marked pronation, 
there was tenderness to palpation, and the examiner opined that 
the Veteran did not appear to have limited function for standing 
or walking.  No orthopedic shoes or appliances were used.  
Additionally, there is no evidence of incapacitating episodes 
related to this disability.  Consequently, there is no evidence 
suggestive of the need for assignment of a higher rating based on 
the diagnosis of flatfeet.

Following a full and sympathetic review of the evidence, the 
Board finds that criteria for a 20 percent rating under 
Diagnostic Code 5003 are not met.  Further, the evidence does not 
show more than moderate flat feet.  Because bilateral moderate 
flatfeet is rated as 10 percent disabling under Diagnostic Code 
5276, a higher rating is also not warranted through the use of 
this diagnostic code.  Providing ratings under both rating 
criteria is avoided as pyramiding as it would be rating the same 
symptom, i.e. pain.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259 (1994).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  In DeLuca, the Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including use 
during flare-ups.  See also 38 C.F.R. § 4.59 (regarding 
arthritis).  In this case, there is no medical evidence that pain 
or flare-ups of pain, supported by objective findings, results in 
additional limitation of motion of the feet that would support a 
higher rating.  In fact, the examiner specifically found no 
evidence of painful motion.  Therefore, a schedular rating in 
excess of 10 percent is denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology of the feet.  In other words, the Veteran does not 
experience any symptomatology not already contemplated by the 
Rating Schedule.  As the rating criteria reasonably describe the 
disability and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not been 
met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating in excess of 10 percent for arthritis due to trauma of 
the feet is denied.


REMAND

Prior to adjudication of the remaining claims in appellate 
status, the Board finds that additional development in required.  
See 38 C.F.R. § 19.9.

In his June 2005 notice of disagreement, the Veteran wrote that 
the service-connected foot disability affected the cervical spine 
(neck) disability.  Service connection may be established for a 
disability that was caused or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310.  Upon remand, this aspect of 
the claim should be developed.  Specifically, the Veteran should 
be provided VCAA-compliant notification that addresses secondary 
service connection.  

The Veteran sent in a VA Form 21-4142, authorizing the release of 
records, for a Dr. Stewart.  He noted that this clinician had 
treated low back pain.  The record indicates that VA only made 
one attempt to obtain records from this clinician, and the 
records were not obtained.  Upon remand, a follow-up request 
should be made.  If the records are not obtained, the Veteran 
should be notified of such in accordance with 38 C.F.R. 
§ 3.159(e).

The Veteran also sent in a VA Form 21-4142 from a Dr. Pattabi 
Kalyanam.  Although VA has previously obtained records from this 
physician, VA did not obtain records after the submission of the 
updated VA Form 21-4142 showing more recent treatment for the 
back disability.  Upon remand, a follow-up request should be 
made.  If the records are not obtained, the Veteran should be 
notified of such in accordance with 38 C.F.R. § 3.159(e).  

In a December 2008 VA examination, the examiner documented that 
the Veteran had a previous Workers' Compensation claim stemming 
from a back injury.  This evidence appears to possibly be 
relevant to the claims remaining on appeal.  Upon remand, the 
RO/AMC should seek these records.

The December 2008 VA examination addressed the issues of service 
connection for the cervical and lumbosacral spine.  As indicated, 
service connection was subsequently granted for the lumbosacral 
spine.  In the December 2008 VA examination, the examiner 
provided a negative opinion regarding the cervical spine 
disability, but did not provide a rationale for this opinion.  
Upon remand, the Veteran should be scheduled for an additional VA 
spine examination, in which an examiner provides an opinion, 
supported by adequate rationale, and also addresses the issue of 
secondary service connection.  The examiner should thoroughly 
evaluate the severity of the service-connected lumbosacral spine 
disability, to include whether there is associated neurological 
disability of the lower extremities.  The Board notes that there 
appears to be evidence of lower extremity radiculopathy.  
Associated objective neurologic abnormalities are evaluated 
separately as part of the service-connected spine disability, and 
thus, such evidence may lead to a greater combined rating.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter that includes notice of 
the information and evidence needed to 
substantiate a claim for secondary service 
connection based upon the Veteran's claim 
that his foot disability is causing or 
aggravating his cervical spine disability.  
Perform all necessary development following 
response from the Veteran.

2.  Seek records from a Dr. Stewart and 
updated records from a Dr. Pattabi Kalyanam 
for the treatment of spine disabilities.  
If the records are not obtained, the 
Veteran should be notified of such in 
accordance with 38 C.F.R. § 3.159(e).  

3.  Seek records of a Workers' Compensation 
claim made for a spine disability.  Obtain 
all necessary releases from the Veteran to 
obtain the necessary records, including any 
records from the Veteran's employer at the 
time of the incident.

4.  Then, schedule the Veteran for an 
examination to determine the nature and 
etiology of any diagnosed cervical spine 
disability and the severity of the 
service-connected lumbosacral spine 
disability.  The claims file should be 
furnished to the examiner(s) for his or 
her review.  All indicated studies should 
be performed with all appropriate 
diagnoses rendered.  The examiner should 
then provide an opinion with respect to 
each disability of cervical spine 
diagnosed whether it is at least as likely 
as not (50 percent probability or higher) 
that the disability began during service 
or is caused or aggravated by the service-
connected arthritis/pes planus of the 
feet.  All opinions rendered must be 
supported by complete rationale.  If it is 
determined that a pre-existing cervical 
spine disability is aggravated by the 
service-connected foot disability, the 
examiner must specifically state the level 
of severity of the disability before the 
aggravation and since, this is called a 
"baseline" as required by 38 C.F.R. 
§3.310(b) to allow for service connection 
on a secondary basis under the theory of 
aggravation.

An examiner should complete a comprehensive 
VA examination for the purposes of 
determining the current severity of the 
lumbosacral disability.  All necessary tests 
including range of motion studies should be 
completed.   The examiner must specifically 
address additional loss of function and pain 
on motion under DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Any functional loss found 
should be recorded in degrees.

Neurological evaluation should also be 
provided to determine whether there are 
objective neurologic abnormalities of the 
lower extremities associated with the lumbar 
spine disability, and if so, the severity of 
these disabilities.

A rationale for any opinion expressed in the 
examination report should be provided.

5.  Thereafter, the claims must be 
readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  If either 
benefit sought on appeal is not granted, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


